Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to a judicial exception, i.e., abstract idea which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.  
STEP 1:
The claims are directed to method/process which is one of the categories of statutory subject matter.  
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., abstract idea because at least one of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
1. A computer-implemented method, comprising: receiving, by one or more processors, a profile of a user; ranking, by the one or more processors, physical activities in a relational data structure, at least in part, based on the user profile to create a customized relational data structure of ranked physical activities for the user, the relational data structure mapping physical activities to one or more associated attributes; producing, by the one or more processors via machine learning, an activity adviser model specific to the user, the producing comprising: obtaining data related to physical activities performed by the user from one or more sensors proximate to the user; receiving user wellness-related feedback related to the user- performed physical activities, the user wellness-related feedback including a user ranking of one or more aspects of the user-performed physical activities; and building the activity adviser model specific to the user using the customized relational data structure, the data and the user wellness-related feedback; and using, by the one or more processors, the activity adviser model specific to the user to provide an activity-related recommendation to the user.
The limitation “receiving user wellness-related feedback including user ranking of one or more aspects of the user-performed physical activities” can be performed by a mental process in the human mind and thus is directed to an abstract idea.  
 STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well-understood, routine conventional activities previously known to the industry to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer embodied as a computer, one or more processors or machine learning is simply linked to a particular technological field of use, i.e., exercise as related to physical fitness.  Clearly, the generic computer does not improve the technological field because one or more computer functions are not integrated into the method steps.    
	According to the above considerations, it is concluded that a draftsman can simply append a computer (computer-implemented) to the claimed method steps.  
STEP 2B:
The additional steps do not amount to significantly more than the judicial exception, i.e., the additional elements such as features, limitations, steps, individually or in combination do not contribute to a patentable inventive concept.  The inventive concept is well-known in the industry, i.e., exercise as related to physical fitness.  Specifically, a personal trainer is well-known in the industry.  At best the present invention is the automation of a manual process.  Furthermore, the elements of claim 8 are well-known in the industry.  
	The courts have recognized that the following computer functions are well-understood, routine and conventional activities when they are claimed in a merely generic manner, e.g., at a high level of generality.  The following computer functions are relevant to the present invention: 
Receiving or transmitting data over a network
Electronic record keeping
Arranging a hierarchy/ranking of groups
Data gathering 
Selecting a particular data source or type of data to be manipulated.
The claim 1 limitation, “using, by the one or more processors, the activity advisor model specific to the user to provide an activity-related recommendation to the user” is post-solution activity which does not amount to significantly more than the judicial exception because providing a recommendation to the user is well-known, see recommendation engine in paragraph 22 of the specification.  
     The claim elements, including the abstract idea considered individually or in combination do not result in a new or improved method of achieving user fitness/health goals. 
Claim 2 recites:
The computer-implemented method of claim 1, wherein the activity- related recommendation is selected from the group consisting of: a physical activity to be performed by the user based on a food choice of the user, and a food to be consumed by the user based on a physical activity choice of the user.
The above does not correct the deficiencies of claim 1.  
Claim 3 recites:
The computer-implemented method of claim 1, wherein the activity adviser model specific to the user relates, at least in part, ranked physical activities for the user to recommended food consumption for the ranked physical activities.
The above does not correct the deficiencies of claim 1.  
Claim 4 recites:
The computer-implemented method of claim 1, further comprising: 
building, by the one or more processors, the relational data structure that maps physical activities to one or more associated attributes, the building being based on a body of domain knowledge obtained from a plurality of online sources; and
wherein the building the relational data structure comprises cognitively analyzing, by the one or more processors, the body of domain knowledge obtained from the plurality of online sources to build the relational data structure.
The above does not correct the deficiencies of claim 1.  
Claim 5 recites:
The computer-implemented method of claim 4, wherein the cognitively analyzing extracts from the body of domain knowledge obtained from the plurality of online sources a recommended food and time of consumption for a physical activity of the relational data structure, the time of consumption being selected from the group consisting of: a time before the physical activity, a time during the physical activity, and a time after the physical activity.
The above does not correct the deficiencies of claim 1.  
Claim 6 recites:
The computer-implemented method of claim 4, wherein the body of domain knowledge obtained from the plurality of online sources comprises one or more training application-based sources and one or more other online sources relating, at least in part, physical activity and food consumption.
The above does not correct the deficiencies of claim 1.  
Claim 7 recites:
The computer-implemented method of claim 1, wherein the user profile comprises data on one or more user inputs, the one or more user inputs being selected from the group consisting of user goals and user health restrictions, and wherein the ranking of the physical activities in the relational data structure is based, at least in part, on the one or more user inputs.
The above does not correct the deficiencies of claim 1.  
Claim 8 recites:
The computer-implemented method of claim 1, wherein the data obtained related to the physical activities performed by the user is selected from the group consisting of: user physiological data, user heart rate, user blood pressure, user blood oxygen saturation, and user temperature, and the data is obtained before, during, or after one or more of the physical activities.
The above does not correct the deficiencies of claim 1.
Claim 9 recites:
The computer-implemented method of claim 1, wherein the user wellness- related feedback includes a user ranking of multiple aspects of a user-performed physical activity based on user perception, the user ranking of the multiple aspects including at least some of a user ranking of length of the physical activity, a user ranking of how the user feels during the physical activity, a user ranking of user enjoyment of the physical activity, and a user ranking of ease of the physical activity to the user.
The above does not correct the deficiencies of claim 1.
Claim 10 recites:
The computer-implemented method of claim 1, wherein the user wellness- related feedback includes user-provided data on food consumed by the user in association with a physical activity of the physical activities performed by the user.
The above does not correct the deficiencies of claim 1.
Claim 11 recites:
The computer-implemented method of claim 1, further comprising dynamically updating over time the activity adviser model based on new data, the new data being selected from the group consisting of: one or more updates to a body of domain knowledge used to build the relational data structure, further data obtained related to further physical activities performed by the user from the one or more sensors proximate to the user, and further user wellness-related feedback received from the user related to the further user-performed physical activities.
The above does not correct the deficiencies of claim 1.
Claim 12 recites:
The computer-implemented method of claim 1, further comprising dynamically updating the activity adviser model specific to the user over time, the dynamically updating being based, at least in part, on additional user wellness-related feedback related to the user performing one or more physical activities of the physical activities, the additional user wellness-related feedback including, at least in part, a re- ranking of one or more aspects of the user-performed one or more physical activities. 
The above does not correct the deficiencies of claim 1.
Claims 13-20 are rejected on the same basis as claims 1-12.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barness (US 2017/0249599 in view of King (US 2017/0259121) in view of Leckie (US 2019/0192043) in view of Lueckc (2013/0209971) and further in view of Pickett (US 2014/0221181).       
Regarding claim 1, Barness discloses:
receiving, by one or more processors, a profile of a user; 
	Barness [0075] In the example of FIG. 5, selecting (502) a particular exercise activity (542) may optionally include selecting (514) the particular exercise activity (542) based on a fitness goal (560) of the user. An identified fitness goal of a user is any indication of the fitness goal a user is trying to achieve. Non-limiting examples of fitness goals include losing weight, gaining weight, building muscle, burning fat, building cardio endurance, building high intensity short interval cardio endurance, building long distance cardio endurance, or any indication of a change or measure that the user is interesting in achieving. For example, a user may indicate that the user’s fitness goal is to build muscle. Continuing with this example, the prediction evaluation controller (199) may select a weightlifting exercise activity as the exercise activity (542). Selecting (514) the particular exercise activity (542) based on a fitness goal (560) of the user may be carried out by using the fitness goal of the user to identify one or more exercise activities that will help a user achieve the fitness goal. 
Profile of user = fitness goal of the user per specification paragraph 21. 

ranking, by the one or more processors, physical activities in a relational data structure, at least in part, based on the user profile to create a customized relational data structure of ranked physical activities for the user, 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, King discloses:
	King claim 8 The method of claim 3, wherein: selecting the exercise comprises selecting the exercise by: filtering the candidate exercises based on an injury criterion; scoring the candidate exercises based on correspondence with the requested fitness focus or a user profile in the user account; weighting the scores based on feedback from the user on the respective exercises; ranking the filtered candidate exercises based on respective weighted scores; and selecting a highest or lowest ranking exercise based on the ranking.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of King for the purpose of scoring the candidate exercises based on correspondence with the requested fitness focus or a user profile in the user account. 

the relational data structure mapping physical activities to one or more associated attributes; 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Leckie discloses:
	Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 
attribute = heart rate, see specification paragraph 20.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Leckie for the purpose of tracking and displaying information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout.

producing, by the one or more processors via machine learning, an activity adviser model specific to the user, the producing comprising: obtaining data related to physical activities performed by the user from one or more sensors proximate to the user; 
Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 

receiving user wellness-related feedback related to the user-performed physical activities, the user wellness-related feedback including a user ranking of one or more aspects of the user-performed physical activities;
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Luecke discloses: 
	Luecke [0033] A user-determined subjective ranking of the performance of the physical activity may be solicited by the software. For example, the user 14 may be prompted to input a selection of in response to a question regarding how was the particular workout of "ok," "good" or "great."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Luecke for the purpose of providing user-determined subjective ranking of the performance of the physical activity.   

building the activity adviser model specific to the user using the customized relational data structure, the data and the user wellness-related feedback; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the teaching of King regarding the customized relational data structure, i.e., scoring the candidate exercises based on correspondence with the requested fitness focus or user profile and the teaching of Luecke regarding user wellness-related feedback, i.e., user-determined subjective ranking of the performance of the physical activity because there would have been a reasonable expectation of success because the above teachings are related to physical activity.   

 using, by the one or more processors, the activity adviser model specific to the user to provide an activity-related recommendation to the user.
 Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pickett discloses:
	Pickett [0030] The method may include recommending, on the basis of the at least one risk factor in combination with at least one other wellness parameter, a course of treatment and/or exercise. In one example, one or more of the user's job description, physical and psychological role requirements, medical and past injury history are assessed in conjunction with wellness data stored in the user profile to recommend an exercise protocol and/or medical treatment and/or wellness intervention. The recommendation optionally includes a referral to a health professional or medical professional. Taking into account the medical and injury history of the user, the wellness data may be used to determine the appropriate exercise, intervention or referral to health professional.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Pickett for the purpose of recommending, on the basis of the at least one risk factor in combination with at least one other wellness parameter, a course of treatment and/or exercise. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, and Pickett and further in view of Aceti (US 10,772,550). 
Regarding claim 2, the combination of Barness, King, Leckie, Lueckc, and Pickett discloses the elements of the claimed invention as noted but does not disclose wherein the activity- related recommendation is selected from the group consisting of: a physical activity to be performed by the user based on a food choice of the user, and a food to be consumed by the user based on a physical activity choice of the user.  However, Aceti discloses:
	Aceti claim 3 The method of claim 2, wherein both a user's exercise data and a userr’s food data are also used to generate the user profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Lueckc, and Pickett to obtain above limitation based on the teachings of Aceti for the purpose of generating a user profile based on food and exercise.   

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, and Pickett and further in view of Mayou (US 2015/0118658). 
Regarding claim 3, the combination of Barness, King, Leckie, Lueckc, and Pickett discloses the elements of the claimed invention as noted but does not disclose wherein the activity adviser model specific to the user relates, at least in part, ranked physical activities for the user to recommended food consumption for the ranked physical activities.  However, Mayou discloses:
	Mayou [0197] Other questions which may identify the opportunity for additional training include: [0198] 1. When/what should I eat or drink to [exercise description here]? [0199] 2. What should I do today to meet my goal of losing weight? [0200] 3.  Recommended restaurants or foods, servings and exercise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Lueckc, and Pickett to obtain above limitation based on the teachings of Mayou for the purpose of recommending food for exercise(s).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, and Pickett and further in view of Matichuk (US 2018/0301224) 
Regarding claim 4, the combination of Barness, King, Leckie, Lueckc, and Pickett discloses building, by the one or more processors, the relational data structure that maps physical activities to one or more associated attributes, the building being based on a body of domain knowledge obtained from a plurality of online sources;
	Leckie [0002] In recent times there have been great developments in the fields of health and fitness. In general, more people are concerned with living a healthy life and are concerned to keep fit and healthy. With improvements and advancements in available information technology, more information on health and fitness is available to users. Fitness magazines and online sources enable people to be kept up-to-date on the latest medical knowledge and technical advances that can help them maintain a healthy lifestyle. New devices make it easy for people to track their fitness and/or aspects of their life and physical or physiological parameters in their quest to remain or become fit and healthy.
Regarding claim 4, the combination of Barness, King, Leckie, Lueckc, and Pickett does not disclose wherein the building the relational data structure comprises cognitively analyzing, by the one or more processors, the body of domain knowledge obtained from the plurality of online sources to build the relational data structure.  However, Matichuk discloses:
	Matichuk [0104] In this method, data is in sets of PTT and Other Markers. The method uses a suitable machine learning method, such as machine learning method may be a polynomial regression analysis method, a neural network, a Bayesian network, a decision tree, an adaptive logic network, a support vector machines or the like, for function learning. Training output for each recording includes a value for Systolic blood pressure and a value for Diastolic blood pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Lueckc, and Pickett to obtain above limitation based on the teachings of Matichuk for the purpose of training output for Systolic blood pressure and Diastolic blood pressure. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, Pickett and Matichuk and further in view of Geronimo-Button (US 2016/0089077) hereafter PGPUB 9077. 
Regarding claim 5, the combination of cdiscloses as noted wherein the cognitively analyzing extracts from the body of domain knowledge obtained from the plurality of online sources a recommended food and time of consumption for a physical activity of the relational data structure, but does not disclose the time of consumption being selected from the group consisting of: a time before the physical activity, a time during the physical activity, and a time after the physical activity.  However, PGPUB 9077 discloses:
	PGPUB ‘9077 [0018] Key components of the HPM may include: [0019] A user interface provided in a mobile app, a laptop or desktop computer, or a website. [0020] An educational component for an induction period of the first six weeks of the program using multiple choice questions. [0021] A user database having data entry and review component (also termed herein a “diary”) that allows users to enter data such as medical data, food choices, and exercise that also allows users to track and review their progress. [0022] A “Virtual Coach” component that displays intelligent messages and reminders to users in real time based on their data entry. For example, the Virtual Coach may remind the user to eat at a certain time to eat certain foods, to exercise, or to record their medical data such as body weight and blood pressure. In addition, the Virtual Coach may provide daily and weekly summaries of the users' progress. [0023] A mobile app that provides the educational, data entry, and Virtual Coach components, and provides messages and reminders to users in real time to instruct or encourage users to make desired choices likely to reduce hypertension. [0024] A smart phone step counter that allows exercise analysis and automatic entry of exercise in the user diary. [0025] Web based tools for use on Windows or Mac computers that allow virtually all features provided by the smart phone but includes additional features such as educational power points, questions and answers, reminders, schedule change and can generate an appropriate menu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Lueckc, Pickett and Matichuk to obtain above limitation based on the teachings of PGPUB 9077 for the purpose of  
Reminding the user to eat at a certain time to eat certain foods and to exercise.    

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, Pickett and Matichuk.  
Regarding claim 6, the combination of Barness, King, Leckie, Lueckc, Pickett and Matichuk discloses wherein the body of domain knowledge obtained from the plurality of online sources comprises one or more training application-based sources and one or more other online sources relating, at least in part, physical activity and food consumption.
Leckie [0002] In recent times there have been great developments in the fields of health and fitness. In general, more people are concerned with living a healthy life and are concerned to keep fit and healthy. With improvements and advancements in available information technology, more information on health and fitness is available to users. Fitness magazines and online sources enable people to be kept up-to-date on the latest medical knowledge and technical advances that can help them maintain a healthy lifestyle. New devices make it easy for people to track their fitness and/or aspects of their life and physical or physiological parameters in their quest to remain or become fit and healthy.

Claim 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, Pickett.
Regarding claim 7, the combination of Barness, King, Leckie, Lueckc, Pickett discloses wherein the user profile comprises data on one or more user inputs, the one or more user inputs being selected from the group consisting of user goals and user health restrictions, and wherein the ranking of the physical activities in the relational data structure is based, at least in part, on the one or more user inputs.
Barness [0075] In the example of FIG. 5, selecting (502) a particular exercise activity (542) may optionally include selecting (514) the particular exercise activity (542) based on a fitness goal (560) of the user. An identified fitness goal of a user is any indication of the fitness goal a user is trying to achieve. Non-limiting examples of fitness goals include losing weight, gaining weight, building muscle, burning fat, building cardio endurance, building high intensity short interval cardio endurance, building long distance cardio endurance, or any indication of a change or measure that the user is interesting in achieving. For example, a user may indicate that the user’s fitness goal is to build muscle. Continuing with this example, the prediction evaluation controller (199) may select a weightlifting exercise activity as the exercise activity (542). Selecting (514) the particular exercise activity (542) based on a fitness goal (560) of the user may be carried out by using the fitness goal of the user to identify one or more exercise activities that will help a user achieve the fitness goal.  

Regarding claim 8, the combination of Barness, King, Leckie, Lueckc, Pickett wherein the data obtained related to the physical activities performed by the user is selected from the group consisting of: user physiological data, user heart rate, user blood pressure, user blood oxygen saturation, and user temperature, and the data is obtained before, during, or after one or more of the physical activities.
Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 
Furthermore, Official Notice is taken that user blood pressure, user blood oxygen saturation, user temperature is well-known and expected in the art.  

Regarding claim 9, the combination of Barness, King, Leckie, Lueckc, Pickett discloses
wherein the user wellness- related feedback includes a user ranking of multiple aspects of a user-performed physical activity based on user perception, the user ranking of the multiple aspects including at least some of a user ranking of length of the physical activity, a user ranking of how the user feels during the physical activity, a user ranking of user enjoyment of the physical activity, and a user ranking of ease of the physical activity to the user.
	King claim 8 The method of claim 3, wherein: selecting the exercise comprises selecting the exercise by: filtering the candidate exercises based on an injury criterion; scoring the candidate exercises based on correspondence with the requested fitness focus or a user profile in the user account; weighting the scores based on feedback from the user on the respective exercises; ranking the filtered candidate exercises based on respective weighted scores; and selecting a highest or lowest ranking exercise based on the ranking.  
Luecke [0033] A user-determined subjective ranking of the performance of the physical activity may be solicited by the software. For example, the user 14 may be prompted to input a selection of in response to a question regarding how was the particular workout of "ok," "good" or "great."

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, Pickett and further in view of Kurtz (US 6,856,938). 
Regarding claim 10, the combination of Barness, King, Leckie, Luecke, Pickett discloses the elements of the claimed invention as noted but does not disclose wherein the user wellness- related feedback includes user-provided data on food consumed by the user in association with a physical activity of the physical activities performed by the user.  However, Kurtz discloses:
	Kurtz claim 18. The weight monitoring apparatus according to claim 17 including means coupled to said timing means for prompting said user to enter foods consumed and activities participated in during desired intervals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Luecke, and Pickett to obtain above limitation based on the teachings of Kurtz for the purpose of prompting said user to enter foods consumed. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc and Pickett
Regarding claim 11, the combination of Barness, King, Leckie, Lueckc, Pickett discloses further comprising dynamically updating over time the activity adviser model based on new data, the new data being selected from the group consisting of: one or more updates to a body of domain knowledge used to build the relational data structure, further data obtained related to further physical activities performed by the user from the one or more sensors proximate to the user, and further user wellness-related feedback received from the user related to the further user-performed physical activities.
Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 

Regarding claim 12, the combination of Barness, King, Leckie, Lueckc, Pickett discloses dynamically updating the activity adviser model specific to the user over time, the dynamically updating being based, at least in part, on additional user wellness-related feedback related to the user performing one or more physical activities of the physical activities, the additional user wellness-related feedback including, at least in part, a re- ranking of one or more aspects of the user-performed one or more physical activities.
Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barness in view of King in view of Leckie in view of Luecke and further in view of Pickett        
Regarding claim 13, Barness discloses: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method comprising: 
	Barness, paragraph 34, Fig 2. 

receiving, by one or more processors, a profile of a user; 
Barness [0075] In the example of FIG. 5, selecting (502) a particular exercise activity (542) may optionally include selecting (514) the particular exercise activity (542) based on a fitness goal (560) of the user. An identified fitness goal of a user is any indication of the fitness goal a user is trying to achieve. Non-limiting examples of fitness goals include losing weight, gaining weight, building muscle, burning fat, building cardio endurance, building high intensity short interval cardio endurance, building long distance cardio endurance, or any indication of a change or measure that the user is interesting in achieving. For example, a user may indicate that the user’s fitness goal is to build muscle. Continuing with this example, the prediction evaluation controller (199) may select a weightlifting exercise activity as the exercise activity (542). Selecting (514) the particular exercise activity (542) based on a fitness goal (560) of the user may be carried out by using the fitness goal of the user to identify one or more exercise activities that will help a user achieve the fitness goal.  
Profile of user = fitness goal of the user per specification paragraph 21. 

ranking, by the one or more processors, physical activities in a relational data structure, at least in part, based on the user profile to create a customized relational data structure of ranked physical activities for the user, 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, King discloses:
	King claim 8 The method of claim 3, wherein: selecting the exercise comprises selecting the exercise by: filtering the candidate exercises based on an injury criterion; scoring the candidate exercises based on correspondence with the requested fitness focus or a user profile in the user account; weighting the scores based on feedback from the user on the respective exercises; ranking the filtered candidate exercises based on respective weighted scores; and selecting a highest or lowest ranking exercise based on the ranking.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of King for the purpose of scoring the candidate exercises based on correspondence with the requested fitness focus or a user profile in the user account. 

the relational data structure mapping physical activities to one or more associated attributes; 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Leckie discloses:
	Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 
attribute = heart rate, see specification paragraph 20.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Leckie for the purpose of tracking and displaying information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout.

producing, by the one or more processors via machine learning, an activity adviser model specific to the user, the producing comprising: obtaining data related to physical activities performed by the user from one or more sensors proximate to the user;
Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 

receiving user wellness-related feedback related to the user- performed physical activities, the user wellness-related feedback including a user ranking of one or more aspects of the user- performed physical activities; and 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Luecke discloses: 
	Luecke [0033] A user-determined subjective ranking of the performance of the physical activity may be solicited by the software. For example, the user 14 may be prompted to input a selection of in response to a question regarding how was the particular workout of "ok," "good" or "great."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Luecke for the purpose of providing user-determined subjective ranking of the performance of the physical activity.   

building the activity adviser model specific to the user using the customized relational data structure, the data and the user wellness-related feedback; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the teaching of King regarding the customized relational data structure, i.e., scoring the candidate exercises based on correspondence with the requested fitness focus or user profile and the teaching of Luecke regarding user wellness-related feedback, i.e., user-determined subjective ranking of the performance of the physical activity because there would have been a reasonable expectation of success because the above teachings are related to physical activity.   

using, by the one or more processors, the activity adviser model specific to the user to provide an activity-related recommendation to the user. 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pickett discloses:
	Pickett [0030] The method may include recommending, on the basis of the at least one risk factor in combination with at least one other wellness parameter, a course of treatment and/or exercise. In one example, one or more of the user's job description, physical and psychological role requirements, medical and past injury history are assessed in conjunction with wellness data stored in the user profile to recommend an exercise protocol and/or medical treatment and/or wellness intervention. The recommendation optionally includes a referral to a health professional or medical professional. Taking into account the medical and injury history of the user, the wellness data may be used to determine the appropriate exercise, intervention or referral to health professional.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Pickett for the purpose of recommending, on the basis of the at least one risk factor in combination with at least one other wellness parameter, a course of treatment and/or exercise. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, and Pickett and further in view of Aceti. 
Regarding claim 14, the combination of Barness, King, Leckie, Lueckc, and Pickett discloses the elements of the claimed invention as noted but does not disclose wherein the activity- related recommendation is selected from the group consisting of: a physical activity to be performed by the user based on a food choice of the user, and a food to be consumed by the user based on a physical activity choice of the user.  However, Aceti discloses:
	Aceti claim 3 The method of claim 2, wherein both a user's exercise data and a user’s food data are also used to generate the user profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Lueckc, and Pickett to obtain above limitation based on the teachings of Aceti for the purpose of generating a user profile based on food and exercise.   

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, and Pickett and further in view of Mayou.
Regarding claim 15, the combination of Barness, King, Leckie, Lueckc, and Pickett discloses the elements of the claimed invention as noted but does not disclose wherein the activity adviser model specific to the user relates, at least in part, ranked physical activities for the user to recommended food consumption for the ranked physical activities.  However, Mayou discloses:
	Mayou [0197] Other questions which may identify the opportunity for additional training include: [0198] 1. When/what should I eat or drink to [exercise description here]? [0199] 2. What should I do today to meet my goal of losing weight? [0200] 3.  Recommended restaurants or foods, servings and exercise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Lueckc, and Pickett to obtain above limitation based on the teachings of Mayou for the purpose of recommending food for exercise(s).  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc and Pickett
Regarding claim 16, the combination of Barness, King, Leckie, Lueckc, Pickett discloses further comprising dynamically updating over time the activity adviser model based on new data, the new data being selected from the group consisting of: one or more updates to a body of domain knowledge used to build the relational data structure, further data obtained related to further physical activities performed by the user from the one or more sensors proximate to the user, and further user wellness-related feedback received from the user related to the further user-performed physical activities.
Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 

Regarding claim 17, the combination of Barness, King, Leckie, Lueckc, Pickett discloses dynamically updating the activity adviser model specific to the user over time, the dynamically updating being based, at least in part, on additional user wellness-related feedback related to the user performing one or more physical activities of the physical activities, the additional user wellness-related feedback including, at least in part, a re-ranking of one or more aspects of the user-performed one or more physical activities.
Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barness in view of King in view of Leckie in view of Luecke and further in view of Pickett        
Regarding claim 18, Barness discloses: 
a computer-readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising:
Barness, paragraph 34, Fig 2. 

receiving, by one or more processors, a profile of a user; 
Barness [0075] In the example of FIG. 5, selecting (502) a particular exercise activity (542) may optionally include selecting (514) the particular exercise activity (542) based on a fitness goal (560) of the user. An identified fitness goal of a user is any indication of the fitness goal a user is trying to achieve. Non-limiting examples of fitness goals include losing weight, gaining weight, building muscle, burning fat, building cardio endurance, building high intensity short interval cardio endurance, building long distance cardio endurance, or any indication of a change or measure that the user is interesting in achieving. For example, a user may indicate that the user’s fitness goal  is to build muscle. Continuing with this example, the prediction evaluation controller (199) may select a weightlifting exercise activity as the exercise activity (542). Selecting (514) the particular exercise activity (542) based on a fitness goal (560) of the user may be carried out by using the fitness goal of the user to identify one or more exercise activities that will help a user achieve the fitness goal.  
Profile of user = fitness goal of the user per specification paragraph 21. 

ranking, by the one or more processors, physical activities in a relational data structure, at least in part, based on the user profile to create a customized relational data structure of ranked physical activities for the user, 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, King discloses:
	King claim 8 The method of claim 3, wherein: selecting the exercise comprises selecting the exercise by: filtering the candidate exercises based on an injury criterion; scoring the candidate exercises based on correspondence with the requested fitness focus or a user profile in the user account; weighting the scores based on feedback from the user on the respective exercises; ranking the filtered candidate exercises based on respective weighted scores; and selecting a highest or lowest ranking exercise based on the ranking.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of King for the purpose of scoring the candidate exercises based on correspondence with the requested fitness focus or a user profile in the user account. 

the relational data structure mapping physical activities to one or more associated attributes; 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Leckie discloses:
	Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 
attribute = heart rate, see specification paragraph 20.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Leckie for the purpose of tracking and displaying information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout.

producing, by the one or more processors via machine learning, an activity adviser model specific to the user, the producing comprising: obtaining data related to physical activities performed by the user from one or more sensors proximate to the user; 
Leckie [0029] The methods of the present invention may be carried out by a mobile device. The mobile device has a memory and a set of one or more processors. Such a mobile device can include a device that is designed to be worn by a user, such as a fitness watch, fitness tracker or other wearable sensor, e.g. that can be worn during an exercise activity (running, cycling, swimming, hiking, skiing, weightlifting, etc.), which can track and display information relating to a user's activity levels, such as the heart rate of the user at particular moments during a workout. 

receiving user wellness-related feedback related to the user- performed physical activities, the user wellness-related feedback including a user ranking of one or more aspects of the user- performed physical activities; and 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Luecke discloses: 
	Luecke [0033] A user-determined subjective ranking of the performance of the physical activity may be solicited by the software. For example, the user 14 may be prompted to input a selection of in response to a question regarding how was the particular workout of "ok," "good" or "great."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Luecke for the purpose of providing user-determined subjective ranking of the performance of the physical activity.   

building the activity adviser model specific to the user using the customized relational data structure, the data and the user wellness-related feedback; and 
structure, the data and the user wellness-related feedback;  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the teaching of King regarding the customized relational data structure, i.e., scoring the candidate exercises based on correspondence with the requested fitness focus or user profile and the teaching of Luecke regarding user wellness-related feedback, i.e., user-determined subjective ranking of the performance of the physical activity because there would have been a reasonable expectation of success because the above teachings are related to physical activity.   

using, by the one or more processors, the activity adviser model specific to the user to provide an activity-related recommendation to the user. 
Barness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pickett discloses:
	Pickett [0030] The method may include recommending, on the basis of the at least one risk factor in combination with at least one other wellness parameter, a course of treatment and/or exercise. In one example, one or more of the user's job description, physical and psychological role requirements, medical and past injury history are assessed in conjunction with wellness data stored in the user profile to recommend an exercise protocol and/or medical treatment and/or wellness intervention. The recommendation optionally includes a referral to a health professional or medical professional. Taking into account the medical and injury history of the user, the wellness data may be used to determine the appropriate exercise, intervention or referral to health professional.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barness to obtain above limitation based on the teachings of Pickett for the purpose of recommending, on the basis of the at least one risk factor in combination with at least one other wellness parameter, a course of treatment and/or exercise. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, and Pickett and further in view of Aceti.
Regarding claim 19, the combination of Barness, King, Leckie, Lueckc, and Pickett discloses the elements of the claimed invention as noted but does not disclose wherein the activity- related recommendation is selected from the group consisting of: a physical activity to be performed by the user based on a food choice of the user, and a food to be consumed by the user based on a physical activity choice of the user.  However, Aceti discloses:
	Aceti claim 3 The method of claim 2, wherein both a user's exercise data and a user’s food data are also used to generate the user profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Lueckc, and Pickett to obtain above limitation based on the teachings of Aceti for the purpose of generating a user profile based on food and exercise.   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barness, King, Leckie, Lueckc, and Pickett and further in view of Mayou.
Regarding claim 3, the combination of Barness, King, Leckie, Lueckc, and Pickett discloses the elements of the claimed invention as noted but does not disclose wherein the activity adviser model specific to the user relates, at least in part, ranked physical activities for the user to recommended food consumption for the ranked physical activities.  However, Mayou discloses:
	Mayou [0197] Other questions which may identify the opportunity for additional training include: [0198] 1. When/what should I eat or drink to [exercise description here]? [0199] 2. What should I do today to meet my goal of losing weight? [0200] 3.  Recommended restaurants or foods, servings and exercise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barness, King, Leckie, Lueckc, and Pickett to obtain above limitation based on the teachings of Mayou for the purpose of recommending food for exercise(s).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161